IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                          :   No. 2720 Disciplinary Docket No. 3
                                          :
WILLIAM S. WINTERS                        :   Board File No. C1-20-245
                                          :
                                          :   (Supreme Court of New Jersey,
                                          :   D-162 September Term 2018)
                                          :
                                          :   Attorney Registration No. 77228
                                          :
                                          :   (Out of State)
                                          :


                                       ORDER

PER CURIAM
       AND NOW, this 27th day of July, 2020, upon consideration of the responses to a

Notice and Order directing William S. Winters to provide reasons against the imposition

of a reciprocal five-year suspension, comparable to that imposed by the Supreme Court

of New Jersey, William S. Winters is suspended from the practice of law in this

Commonwealth for a period of five years. He shall comply with all the provisions of

Pa.R.D.E. 217.